09-0530-cv
         Dargahi v. Hymas


                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                                 SUMMARY ORDER

R ULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . C ITATION TO A SUMMARY ORDER FILED ON OR AFTER J ANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY F EDERAL R ULE OF A PPELLATE P ROCEDURE 32.1 AND THIS COURT ’ S L OCAL R ULE 32.1.1.
W HEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE F EDERAL A PPENDIX OR AN
ELECTRONIC DATABASE ( WITH THE NOTATION “ SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 22 nd day of March, two thousand ten.
 5
 6       PRESENT: ROBERT D. SACK,
 7                RICHARD C. WESLEY,
 8                         Circuit Judges,
 9                RICHARD K. EATON,
10                         Judge. *
11
12
13
14       ALAIN AND CATHERINE DARGAHI,
15
16                                       Plaintiffs-Appellants,
17
18                       -v.-                                                   09-0530-cv
19
20       HONDA LEASE TRUST,
21
22                                       Defendant-Appellee,
23
24       ROBERT A. HYMAS,
25
26                                       Defendant. **
27
28

                 *
                 The Honorable Richard K. Eaton, of the United States Court of
         International Trade, sitting by designation.

                 **
                 The Clerk of the Court is respectfully directed to amend the official
         caption as set forth above.
 1   FOR APPELLANTS:         RICHARD M. STEIGMAN, Gair, Gair, Conason,
 2                           Steigman, Mackauf, Bloom & Rubinowitz,
 3                           New York, New York.
 4
 5   FOR APPELLEE:           ANNETTE G. HASAPIDIS, Segal McCambridge
 6                           Singer & Mahoney, Ltd., New York, NY.
 7
 8        Appeal from a judgment of the United States District
 9   Court for the Southern District of New York (Jones, J.).
10
11         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

12   AND DECREED that the judgment of the United States District

13   Court for the Southern District of New York be AFFIRMED.

14         Appellants, Alain and Catherine Dargahi, appeal from

15   the October 15, 2008 order of the United States District

16   Court for the Southern District of New York (Jones, J.),

17   granting appellee Honda Lease Trust’s motion for judgment on

18   the pleadings pursuant to Federal Rule of Civil Procedure

19   12(c). 1   We assume the parties’ familiarity with the

20   underlying facts, the procedural history, and the issues

21   presented for review.

22         Appellants are French citizens and domiciliaries of

23   France.    Appellee is a Delaware statutory trust whose


           1
              By an order of December 30, 2008, the district court granted
     appellants’ motion for a final judgment in favor of appellee pursuant to
     Federal Rule of Civil Procedure 54(b). The purpose of Rule 54(b) is to
     “allow[] for the entry of a partial final judgment and thereby permit[]
     immediate appeal.” Geneva Pharm. Tech. Corp. v. Barr Labs. Inc., 386 F.3d
     485, 495 (2d Cir. 2004). This was necessary in this case as the action
     involves multiple defendants, but the district court’s October 15, 2008 order
     pertains only to the appellee before this Court. No party contests the
     propriety of the district court’s December 30, 2008 order.

                                           2
1    governing instrument states that it is created under,

2    governed by, and construed according to the internal laws of

3    the State of Delaware “without regard to any otherwise

4    applicable principles of conflicts of laws.”       Honda Lease

5    Trust maintains its principal place of business in

6    California and does business in many states but does not do

7    business in New York.

8        This litigation arises out of a collision in Manhattan

9    between an individual who was driving a vehicle leased from

10   the appellee and Mr. Dargahi, who was riding a bicycle.

11   Appellants seek to hold Honda Lease Trust vicariously liable

12   for the alleged negligence of the driver.       The parties

13   dispute which state’s vicarious liability law should govern

14   this action.   Appellants argue New York law, which would

15   impose vicarious liability on appellee, applies.       By

16   contrast, appellee argues that New York has no interest in

17   applying its law to this action and that under the laws of

18   the parties’ respective domiciles, appellants cannot

19   maintain a cause of action against it.

20       A grant of a motion pursuant to Rule 12(c) is proper

21   “if, from the pleadings, the moving party is entitled to

22   judgment as a matter of law.”       Burns Int’l Sec. Servs., Inc.



                                     3
1    v. Int’l Union, 47 F.3d 14, 16 (2d Cir. 1995) (per curiam).

2    We review de novo a district court’s choice of law

3    determination.     Int’l Bus. Mach. Corp. v. Liberty Mut. Ins.

4    Co., 363 F.3d 137, 143 (2d Cir. 2004).

5        The district court properly determined that in a

6    diversity case such as this one, “federal courts apply the

7    choice of law rules of the forum state, in this case, New

8    York.”   Gilbert v. Seton Hall Univ., 332 F.3d 105, 109 (2d

9    Cir. 2003).    Vicarious liability laws are loss allocating

10   rules and in determining which state’s laws apply, the locus

11   of the accident “has at best a minimal interest in

12   determining the right of recovery or the extent of the

13   remedy” when the accident did not involve a citizen of the

14   forum state.     Schultz v. Boy Scouts of Am., Inc., 65 N.Y.2d

15   189, 198 (1985).

16       Our “choice of law analysis is governed by the so-

17   called Neumeier rules.”     Lee v. Bankers Trust, Co., 166 F.3d

18   540, 545 (2d Cir. 1999) (citing Neumeier v. Kuehner, 31

19   N.Y.2d 121 (1972)).     As the district court recognized, the

20   manner in which a court should identify the domicile of a

21   statutory trust is far from pellucid.     We affirm because on

22   any theory of the domicile of Honda Lease Trust, we conclude


                                     4
1    that neither France nor any of the states in which Honda

2    Lease Trust could be said to be a domiciliary would allow

3    appellants to maintain a cause of action against the

4    appellee.     Under such circumstances, “displacing” the

5    inconsistent law of the forum “advance[s] the relevant

6    substantive law purposes” of the parties’ domiciliary

7    states.     Neumeier, 31 N.Y.2d at 129.

8        For the foregoing reasons, the judgment of the district

9    court is hereby AFFIRMED.

10
11                                 FOR THE COURT:
12                                 Catherine O’Hagan Wolfe, Clerk
13
14
15




                                     5